Citation Nr: 1533599	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  03-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, for a right shoulder disability, prior to July 17, 2009.  

2.  Entitlement to a rating in excess of 30 percent, for a right shoulder disability,  from December 1, 2009 to September 29, 2013.

3.  Entitlement to a rating in excess of 50 percent, for a right shoulder disability, for the period from September 30, 2013.

4.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2002.

In the July 2002 rating decision, the RO denied the Veteran's claim for a rating in excess of 20 percent for his service-connected right shoulder disability.  In April 2004, the Board also denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2006, the Court granted a Joint Motion for Remand, and returned the case to the Board.

In compliance with the Joint Motion, the Board remanded the appeal for further development, in April 2007.  Following such development, the Board again remanded the claim in January 2009, primarily for a VA addendum opinion in accordance with Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Following development directed by the January 2009 Remand, the Veteran asserted that his condition had worsened, thus the Board again remanded the claim in August 2010.  The Veteran underwent a VA examination in November 2010 but in September 2012, the Board remanded the claim again as evidence submitted after the November 2010 examination indicated that the Veteran's symptoms had again worsened.  For the reasons explained below, the Board notes that questions remain following the September 2013 VA examination and the claim must be remanded yet again.

In the February 2010 rating decision, the agency of original jurisdiction (AOJ) awarded the Veteran a temporary 100 percent convalescent rating pursuant to 38 C.F.R. § 4.30, from July 17, 2009, to November 30, 2009.  Further, in the February 2012 rating decision, the AOJ increased the Veteran's disability rating to 30 percent, effective December 1, 2009, and in the May 2014 supplemental statement of the case, the AOJ increased the disability rating to 50 percent, effective September 30, 2013.  Hence, the Board has listed the claims for increase, on the title page above, as separate issues with respect to each period on appeal.  As these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In several written statements and oral reports to clinicians, the Veteran reported that he has been unable to work because of his right shoulder disability.  See e.g., June 2002 VA examination report and March 2007 Appeal Form 9.  The Board acknowledges that he subsequently reported working at the September 2008 VA examination, however, because he has offered evidence of unemployability during periods that are on appeal, as due to his service-connected disability, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Shinseki, 251 F.3d 1378, 1384 (Fed. Cir. 2001) ("Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability . . . VA must consider TDIU."). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board notes that the September 2013 VA examination report, as well as VA outpatient treatment records, are present in Virtual VA but not in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran underwent a VA examination in September 2013, as directed by the September 2012 remand.  Unfortunately, the examination report was incomplete. Thus, an addendum opinion is required.  See Stegall supra.

In this regard, when asked if the Veteran had any other residuals of his shoulder surgery, the examiner noted the Veteran's reports of numbness, but did not indicate whether there were clinical findings of radiculopathy.  Rather the examiner simply stated that the Veteran reported having shoulder surgery residuals of pain and numbness all the way down to his hands.  Significantly, the Veteran reported having such pain and numbness in both arms, although only the right shoulder disability and shoulder surgery residuals are service-connected.  Of note, the Veteran underwent left shoulder surgery, in 2002, for a non-service-connected tendon repair following a motor vehicle accident.  Thus, further explanation by the examiner is necessary to determine whether the Veteran is entitled to a separate compensable rating for radiculopathy in the right upper extremity, as part of his service-connected right shoulder disability.  The examiner should also consider the Veteran's reports of numbness during the November 2010 VA examination, in rendering any determination. 

The September 2013 VA examiner found that the Veteran's ability to work is moderately to severely impaired because of his service-connected right shoulder condition.  As discussed above, the issue of entitlement to TDIU has been raised as part and parcel of the increased rating claim.  Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtain outstanding treatment records.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Notably, at present, the Veteran's combined disability rating does not meet the schedular requirements for a TDIU.  However, the Veteran's disability ratings may change and meet the schedular requirements, following further development of the increased rating claim on remand.  

Further, the Board notes that the questions of entitlement to a TDIU and whether the increased rating claim should be referred for extraschedular consideration, are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, if TDIU is not granted, the AOJ should consider whether the Veteran's increased rating claim should be submitted to the Director of Compensation and Pension for extraschedular consideration. 

Next, any outstanding, relevant VA and private treatment records should be obtained.  In the September 2012 Remand, the Board directed the AOJ to seek updated private records from Carolina Sports Medicine and Orthopedic Specialists, to specifically include any treatment records dated in April 2011.

Although the AOJ requested that the Veteran complete an authorization and consent form in order that such records could be obtained, the Veteran did not submit the form.  As the case is being remanded, the Veteran should be given another opportunity to complete a form for updated private records.  Further, as VA treatment records dated since April 2014 have not been associated with the claims file, additional relevant records should be obtained on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private medical records, including records from Carolina Sports Medicine & Orthopedic Specialists, in Wilmington, North Carolina, including treatment records dated in April 2011.

2.  Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Obtain up-to-date VA treatment records, from April 2014 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Return the file to the VA examiner who evaluated the Veteran during the September 2013 VA examination.  Ask the examiner to comment on the following: 

(a) Does the Veteran have radiculopathy in the right upper extremity that is a residual or manifestation of his service-connected right shoulder disability? 

(b) If so, how long has he had such right upper extremity radiculopathy?  

(c) If he has radiculopathy that is a manifestation or residual of his service-connected right shoulder disability, please identify the affected nerve and describe the severity of the radiculopathy in terms of mild, moderate, or severe.  

If the September 2013 VA examiner is not available or it is determined that the Veteran should be reexamined, arrange for the Veteran to undergo a VA examination to assess the severity of the Veteran's service-connected right shoulder disability.  The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must review the claim file and must note that review in the report.  The examiner should provide the following:

(a)  All impairments of the Veteran's right shoulder should be noted.

(b)  Conduct range of motion testing of the right shoulder.

(c)  Note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is any additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

(d)  Describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.

(e)  State whether the Veteran has favorable or unfavorable ankylosis of the right shoulder.

(f)  Answer the questions above regarding any radiculopathy that is a residual or manifestation of the service-connected right shoulder disability. 

Complete rationale must be provided for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

5.  When the development requested has been completed (and any additional development that becomes necessary as a result of any new evidence received), the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




